                                                                                            1   Anthony L. Martin
                                                                                                Nevada Bar No. 8177
                                                                                            2   anthony.martin@ogletreedeakins.com
                                                                                            3   Dana B. Salmonson
                                                                                                Nevada Bar No. 11180
                                                                                            4   dana.salmonson@ogletreedeakins.com
                                                                                                OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                            5   Wells Fargo Tower
                                                                                                Suite 1500
                                                                                            6   3800 Howard Hughes Parkway
                                                                                            7   Las Vegas, NV 89169
                                                                                                Telephone: 702.369.6800
                                                                                            8   Fax: 702.369.6888

                                                                                            9   Attorneys for Defendant Wal-Mart Associates, Inc.
O gletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                           10                                UNITED STATES DISTRICT COURT
                                                                                           11                                  FOR THE DISTRICT OF NEVADA
                                                                                           12
                                                  Suite 1500, 3800 Howard Hughes Parkway




                                                                                                CHRISTOPHER NELSON, on behalf of                      Case No.: 3:21-cv-00066-MMD-CLB
                                                                                           13   himself and all others similarly situated,
                                                          Telephone: 702.369.6800
                                                            Las Vegas, NV 89169
                                                             Wells Fargo Tower




                                                                                           14                          Plaintiff,
                                                                                                                                                       STIPULATION AND ORDER FOR AN
                                                                                                vs.                                                      EXTENSION OF TIME TO FILE
                                                                                           15                                                            FIRST AMENDED JOINT CASE
                                                                                           16   WAL-MART ASSOCIATES, INC. and DOES                          MANAGEMENT REPORT
                                                                                                1 through 50, inclusive,
                                                                                           17                                                                    (FIRST REQUEST)
                                                                                                                       Defendant(s).
                                                                                           18

                                                                                           19
                                                                                                        Pursuant to LR IA 6-1, LR IA 6-2 and LR 7-1, Plaintiff Christopher Nelson (“Plaintiff”) and
                                                                                           20
                                                                                                Defendant Wal-Mart Associates, Inc. (“Defendant”), by and through their respective counsel of
                                                                                           21
                                                                                                record, hereby request and stipulate to extend the time for the parties to submit their First Amended
                                                                                           22
                                                                                                Joint Case Management Report. (ECF No. 26.) The current deadline to file the First Amended Joint
                                                                                           23
                                                                                                Case Management Report is June 21, 2021. (Id.) The parties request an extension of time up to and
                                                                                           24
                                                                                                including July 1, 2021 in which to file the same. This is the parties’ first request for an extension of
                                                                                           25
                                                                                                time.
                                                                                           26
                                                                                                        Good cause exists to extend the deadline to file the parties’ First Amended Joint Case
                                                                                           27
                                                                                                Management Report. On June 7, 2021 the parties appeared for a Case Management Conference with
                                                                                           28
                                                                                            1   Judge Baldwin wherein she Ordered that the parties meet and confer regarding a realistic time frame
                                                                                            2   for bifurcated discovery and, thereafter, to submit a Discovery Plan and Scheduling Order no later
                                                                                            3   than June 21, 2021. On June 11, 2021, the parties met and conferred to discuss the content of the
                                                                                            4   First Amended Joint Case Management Report, including relevant discovery deadlines. Joshua B.
                                                                                            5   Buck appeared on behalf of Plaintiff and Dana B. Salmonson appeared on behalf of Defendant.
                                                                                            6          The parties are still working through the provisions within the First Amended Joint Case
                                                                                            7   Management Report pursuant to the Court’s instruction and would like the additional time to discuss
                                                                                            8   the proposed language with their respective clients and see if they can come to some form of
                                                                                            9   resolution. As such, the parties stipulate to an extension of ten (10) days to afford the parties a
                                                                                           10   reasonable period of time to further meet and confer on the content of the proposed First Amended
O gletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                           11   Joint Case Management Report.
                                                                                           12          This Stipulation is made in good faith and is not intended for purposes of delay.
                                                  Suite 1500, 3800 Howard Hughes Parkway




                                                                                           13   DATED this 21st day of June, 2021.             DATED this 21st day of June, 2021.
                                                          Telephone: 702.369.6800




                                                                                           14
                                                            Las Vegas, NV 89169




                                                                                                THIERMAN BUCK LLP                              OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
                                                             Wells Fargo Tower




                                                                                           15                                                  P.C.

                                                                                           16   /s/ Joshua D. Buck                             /s/ Dana B. Salmonson
                                                                                                Mark R. Thierman                               Anthony L. Martin
                                                                                           17   Nevada Bar No. 8285                            Nevada Bar No. 8177
                                                                                                Joshua D. Buck                                 Dana B. Salmonson
                                                                                           18
                                                                                                Nevada Bar No. 12187                           Nevada Bar No. 11180
                                                                                           19   Leah L. Jones                                  Wells Fargo Tower
                                                                                                Nevada Bar No. 13161                           Suite 1500
                                                                                           20   Joshua R. Hendrickson                          3800 Howard Hughes Parkway
                                                                                                Nevada Bar No. 12225                           Las Vegas, NV 89169
                                                                                           21   7287 Lakeside Drive                            Attorneys for Defendant Wal-Mart Associates, Inc.
                                                                                           22   Reno, NV 89511
                                                                                                Attorneys for Plaintiff Christopher Nelson
                                                                                           23
                                                                                                                                             ORDER
                                                                                           24
                                                                                                       IT IS SO ORDERED.
                                                                                           25

                                                                                           26
                                                                                                                                             UNITED STATES MAGISTRATE JUDGE
                                                                                           27
                                                                                                                                                  June 21, 2021
                                                                                           28                                                DATED


                                                                                                                                                 2
